Citation Nr: 0030834	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for a Post 
Traumatic Stress Disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel

INTRODUCTION

The veteran had active service from November 1965 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the veteran's claim for an 
increased initial rating for the veteran's Post Traumatic 
Stress Disorder (PTSD).  It is also noted that this was the 
initial rating assigned after service connection was granted.  
As such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.

In July 2000, a videoconference hearing was held in 
Montgomery before Michael D. Lyon, who is the Veterans Law 
Judge making this decision and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102.  The undersigned was in Washington, D. 
C., the veteran and his representative were at the RO.  A 
transcript of the hearing testimony is in the claims file.

The Board notes that the veteran submitted a written 
statement, dated in August 1997, in which he advanced a claim 
of entitlement to service connection for an arthritic 
condition.  The matter is referred to the RO for appropriate 
action.

The Board notes that the veteran also submitted a written 
statement, dated in August 1999, in which he advanced a claim 
of entitlement to service connection for an arthritic 
condition of the left shoulder.  In the same communication, 
the veteran advanced a claim for an increased rating for all 
of his service connected disorders.  These matters are also 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the veteran's PTSD appeal has been obtained by 
the RO.

2.  The veteran's service-connected PTSD produces 
occupational and social impairment with occasional decrease 
in work efficiency.  However, he has been working in a 
variety jobs.  In addition, the veteran has been successful 
in maintaining a 5-year relationship with his girlfriend.

3.  The veteran's disorder does not manifest to a degree 
which causes deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; cause speech to be illogical or 
obscure, or cause near continuous panic attacks.

4.  The veteran has reported that his condition has improved 
and now only suffers from occasional flashbacks and anxiety.  
This improvement is documented by his health care providers 
who have noted an improvement in his GAF from 50 in 
October 1997, to 70 in January 1999.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.126, 4.130, 
Diagnostic Code 9411; (1999), Fenderson v. West, 12 Vet. App. 
119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, he has presented a claim that is plausible.  Further, he 
has not alleged, nor does the evidence show, that any records 
of probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 
6 Vet. App. 396, 402 (1994).

As this is a rating assigned from the original grant of 
service connection, the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), concerning "staged" ratings is for 
application.  In this case, for the reasons explained below, 
there is no basis for assigning a rating in excess of 50 
percent for any of the time period in question.  The RO has 
considered all the pertinent evidence so the Board may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Historically, the veteran filed a claim for entitlement to 
service connection for PTSD in August 1997.  By rating 
decision dated in January 1998, the RO granted entitlement to 
service connection for PTSD and assigned a 50 percent 
evaluation effective from August 1997.  The veteran disagreed 
with the evaluation and the claim, and filed a claim for an 
increased rating.  The RO denied the veteran's claim for an 
increased rating for his PTSD in a decision dated in June 
1998 and the veteran appealed this decision to the Board.

The rating criteria for PTSD are found in 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code (DC) 9411 (1999).  Since the veteran's 
claim was filed in August 1997, subsequent to November 7, 
1996 modifications to the PTSD regulations, the veteran's 
claim is being considered only under the revised regulations.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Under these 
criteria, a 50 percent evaluation will be assigned for PTSD 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In an October 1997 VA PTSD examination, the examiner reported 
that the veteran indicated that he had difficulty with loud 
noises and crowds.  The report indicates that the veteran was 
depressed, anxious and irritable.  However, the examiner 
reported that the veteran was cooperative during the 
examination.  Subsequently, in a January 1999 VA PTSD 
examination, the veteran was found to be oriented to time and 
place.  The VA examiner reported that he found no homicidal 
ideation.  Occasional flashbacks were noted, but there was no 
evidence of persistent hallucinations or grossly 
inappropriate behavior. 

In the 1997 October VA PTSD examination, the veteran reported 
that his condition was getting worse each day.  In this 
examination, it was reported that the veteran is short 
tempered, can not tolerate loud noises or crowds and suffers 
from severe nightmares.  He was determined to be capable of 
handling his own financial affairs.  He was assigned a GAF of 
50 because the VA examiner found that the veteran had no 
friends, suffered from insomnia and was unable to keep a job.

However, in his Travel Board hearing, conducted in July 2000, 
the veteran acknowledged that his condition has improved.  
The veteran's improvement is also noted in the January 1999 
VA PTSD examination, which reported that the veteran 
indicated that, since his October 1997 VA medical exam, he 
has held several jobs including a position as a sales manager 
where he recruited, hired and trained staff.  The veteran 
denied any problems with the people that he worked under or 
with those who reported to him.  In the January 1999 VA PTSD 
examination, the veteran reported that he was working 55 to 
70 hours per week as a management consultant and enjoyed the 
position.  

The examiner also noted that as of January 1999, the veteran 
had a 5-year relationship with a girlfriend.  The examiner 
reported that the veteran has been treated with medication 
since 1997, for his PTSD, and that the veteran reported that 
the treatment was working well for him.

The VA medical examiner went on to note that as of January 
1999, the veteran suffered from occasional periods of 
depression, however he reported that the veteran had no 
suicidal ideation and only reported experiencing anxiety 
attacks about 4 or 5 times a year.  The examiner found the 
veteran to be well groomed and oriented in all spheres and 
appeared to have no difficulty understanding the purpose of 
the exam.  There was no report of illogical, obscure or 
irrelevant speech.  The examiner reported that the veteran 
did not evidence any problems with concentration or 
attention.  The examiner noted that the veteran reported that 
he had difficulty dealing with stressful situations which 
arose in the workplace and had problems building and 
maintaining interpersonal relationships, she went on to 
report that the veteran is attempting to deal with his 
disability by starting his own business.  The examiner 
assigned him a GAF of 70; this reflects an improvement from 
the GAF of 50, which was assigned in the October 1997 VA PTSD 
examination.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD is not in order.  
Importantly, although he has not worked with the same 
employer consistently, he has managed to obtain employment 
and is working towards starting his own business.  He is able 
to spend 55 to 70 hours a week working, which the veteran 
claims helps him deal with his disorder.  The veteran has 
also demonstrated the ability to maintain a 5-year 
relationship with his girlfriend.  Accordingly, the clinical 
evidence of record does not support an evaluation in excess 
of 50 percent for PTSD.

Next, a 70 percent evaluation would only be in order when 
occupational and social impairment was present with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Although the record 
demonstrates that the veteran experiences some occupational 
and social impairment with deficiencies in several areas, as 
noted above, the veteran appears to be dealing with his 
limitations.  He was noted to be fairly well controlled by 
his psychiatric medication.  The veteran reported that he 
believes that his medication has helped him deal with his 
disability.  

This improvement is reflected in the veteran's improved GAF 
score.  In the January 1999 examination it was reported that 
the veteran had a GAF of 70 an improvement from the GAF of 50 
that was indicated in his October 1997 examination.  This 
improvement is consistent with the veteran's comments in his 
personal hearing that his condition had been improving.

Further, although the record clearly demonstrates that the 
veteran experiences occupational and social impairment with 
deficiencies in several areas, as noted above, the Board 
finds that the veteran's service-connected disability does 
not rise to the level of a 70 percent evaluation.  For 
example, the evidence does not reflect that has, or ever had, 
obsessional rituals which interfere with routine activities, 
illogical, obscure, or irrelevant speech, near continuous 
panic attacks, spatial disorientation, or neglect of personal 
appearance and hygiene, as required by the regulations.  He 
has, however, reported suicidal thoughts in the past but 
there is no evidence of hospitalizations or treatment for 
threatened or attempted suicide.  In addition, he has 
described feelings of depression but it has not appeared to 
limit his ability to function independently, appropriately 
and effectively, as evidenced by his ability to live with his 
girlfriend and manage his own finances.

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b) and 38 C.F.R. § 4.126, which provides that, 
to accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, as indicated in adjudicating the increased 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering the fact that the veteran 
is undergoing successful outpatient treatment for his PTSD, 
the Board finds that the veteran's disorder is not so 
exceptional or unusual as to warrant a rating in excess of 50 
percent under the applicable provisions of 38 C.F.R. 3.321 
(b).

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated at 50 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 



